DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant claims a long line of priority to several CON’s as well as several CIP’s.
From the position of the Examiner, it would appear that the independent claims contain subject matter which was first supported in the filing of the provisional application 62/234403.  For the purpose of examination, the prior art date has been determined to be that filing date, 29 September 2015.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the side of the trailer frame" in 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 26 claims dependency to claim 27, and then recites only limitations which appear in claim 27.  It would appear from the structure of the claims that claim 26 should be dependent upon claim 25.  For the purpose of examination, it has been treated as such.
Claim 27 recites the limitation "the side of the trailer frame" in 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the side of the trailer frame" in 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-25 are rejected as being dependent upon a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,189,514.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the language of the independent claims is identical except for one limitation (side of the trailer frame), which is anticipated by the language of the patent (side of a trailer envelope).
All claims except for the independent claims are identical in language to the patented claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5, 7-9, 16-22 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pidg (WO 2004/062953) in view of Reiman (US 8,979,172).
Regarding Claims 1 and 25, Pidg discloses an aerodynamic fairing assembly for attachment to both sides of a trailer of a tractor-trailer comprising a top, bottom, front, rear, a pair of sides, wheels having tires and brakes, and a trailer frame comprising transverse structural support members extending between sides of the trailer (see Fig. 4b), and having at least one rear wheel assembly 20 situated below the trailer frame, the aerodynamic fairing assembly comprised of a side skirt fairing comprising an inner surface and an outer surface; a transition located aft of the side skirt fairing (rear end of fairing 2 transitions to vented rear fairing part); a vented skirt fairing (see Fig. 2) located aft of the transition comprising at least one longitudinal vent 22 configured to allow air to flow there through, wherein the vented skirt fairing extends outwardly of the side of the trailer frame to accommodate the wheels (see Fig. 4a; fairing is outboard the ends of transverse frame rails).  It is unclear if Pidg discloses the brackets used to mount the system.  Reiman discloses an aerodynamic fairing system for a tractor/trailer combination including side skirt fairings 2, 3 which are attached to transverse structural members of the trailer with one or more mounting brackets 130 configured to couple the elongated skirt panels to one or more or of the transverse structural support members.  Before the effective filing 
Regarding Claim 2, Reiman discloses that the ball mount style of bracket 130 (see Fig. 6) rotatably couple the fairings to the trailer.
Regarding Claim 3, mounting bracket 130 of Reiman comprises an upper mount coupled to the one or more or of the transverse structural support members and a lower mount coupled to the inner surface of the side skirt fairing and vented skirt fairing (see Fig. 6).
Regarding Claim 4, Pidg further includes additional vents 32 for air flow to the tires.
Regarding Claim 5, the skirt fairing of both Pidg and Reiman is formed of a plurality of sections.
Regarding Claims 7 and 8, Reiman discloses that the adjacent edges of skirt panels 5241, 5242, 5243 have adjoining edges which abut one another, but are not coupled together (see column 8, lines 20-25).
Regarding Claims 9 and 26, Pidg includes a rear exhaust fairing 4 coupled to the transverse members.
Regarding Claim 16, both Pidg and Reiman disclose the use of injection molded material for the skirts.

Regarding Claim 18, the vents of Pidg are inset inwardly.
Regarding Claim 19, the brackets of Reiman include a rod (bolt) and channel 135 to adjustably attach the fairing in a lateral position (see Fig. 5).
Regarding Claim 20, Reiman discloses a front skirt fairing 18 located at the forward most portion of the skirts and having portion extending transverse to the trailer (see Figs. 1-3).
Regarding Claim 21, Pidg discloses an exit fairing system comprised of a pair of side fairings 42 coupled to the rear sides of the trailer and extending from the top of the trailer to the bottom of the trailer; and a top fairing 40 coupled to the top rear of the trailer and extending between the pair of side fairings.
Regarding Claim 22, the pair of side fairings of Pidg extend from the top of the trailer to proximate a top portion of the rear exhaust fairing.
Regarding Claim 23, Reiman discloses the use of canted panels 9 which are to be set at an aerodynamically appropriate angle for the system; see column 5, lines 49-65.
Regarding Claim 27, the combination of Pidg and Reiman discloses an aerodynamic fairing assembly for attachment to a trailer of a tractor-trailer comprising a top, bottom, front, rear, a pair of sides, wheels having tires and brakes, and a trailer frame comprising transverse structural support members extending between sides of the trailer (Pidg), the skirt assembly comprised of a 
Regarding Claim 28, in conjunction with the rejection of claim 27, Pidg also discloses the use of an exit fairing system with side fairings 42 and a top faring 40 extending there between.

Claim 6 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Pidg and Reiman as applied to claim 5 above, and further in view of Kronemeyer (US 2014/0265438).
Pidg and Reiman do not appear to disclose the use of mating sections on the adjacent skirt panels. Kronemeyer discloses a skirt system for a trailer in .

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pidg and Reiman as applied to claim 9 above, and further in view of Kint  US 2011/0148142).
Regarding Claim 10, Pidg does not appear to disclose the use of an exhaust scoop in the rear exhaust fairing.  Kint discloses a skirt system for a trailer including an exhaust fairing at the rear with an opening 22 and an exhaust scoop.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the exhaust opening and scoop of Kint on the rear fairing of Pidg to increase aerodynamic efficiency. The motivation would have been to increase efficiency by ejecting the sidewall air flow out the rear of the vehicle to assist in destroying the rear turbulence and increasing air pressure behind the vehicle to increase efficiency, just as discussed by Kint.

Regarding Claims 12 and 13, airflows into the air scoop of Kint during operation, and air from the vented skirt of Pidg would also flow through it.
Regarding Claim 14, during operation of the trailer, air may flow through the vented skirt fairing of Pidg and inward of an inner face of the exhaust scoop of Kint.

Claims 15 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pidg and Reiman as applied to claim 1 above, and further in view of Senatro (US  2014/0217776).
Regarding Claim 15, Pidg and Reiman do not appear to disclose the use of an arc-shaped profile on the aft of the skirt panels.  Senatro discloses a skirt fairing including an arc-shaped profile on the rearmost panel to accommodate the wheels of the trailer.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the arc shaped end of the panel of Senatro on the end of the forward panel of Pidg in order to get as close to the wheel as possible, yet still allow access to the tire for maintenance.  The motivation would have been to continue the side fairings of Pidg as close to the wheels as possible, yet still allow the wheels to be accessed easily for routine tire checks.


Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JASON S DANIELS/Primary Examiner, Art Unit 3612